Name: Commission Regulation (EC) No 2696/98 of 14 December 1998 on the supply of rice as food aid
 Type: Regulation
 Subject Matter: plant product;  trade policy;  cooperation policy;  Asia and Oceania
 Date Published: nan

 EN Official Journal of the European Communities 15. 12. 98L 338/16 COMMISSION REGULATION (EC) No 2696/98 of 14 December 1998 on the supply of rice as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas Regulation (EC) No 1292/96 lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has alloc- ated rice to certain beneficiaries; Whereas it is necessary to make these supplies in accord- ance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid (2); whereas it is necessary to specify the time limits and conditions of supply to determine the resultant costs; Whereas Commission Regulation (EEC) No 2351/91 (3) lays down the detailed rules applicable on the purchase of rice held by public agencies for the supply of food aid; Whereas, in view of the availability of rice in the Community and the existence of sufficient stocks, such produce should be used to supply, under certain condi- tions, food aid to North Korea; Whereas Article 2 of Council Regulation (EC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (4) provides that, as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1, HAS ADOPTED THIS REGULATION: Article 1 Rice shall be mobilised in the Community, as Community food aid for supply to the recipient listed in Annex I, in accordance with Regulation (EC) No 2519/97 and under the conditions set out in the Annexes. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 23. (3) OJ L 214, 2. 8. 1991, p. 51. (4) OJ L 162, 19. 6. 1997, p. 1. EN Official Journal of the European Communities15. 12. 98 L 338/17 ANNEX I LOTS A, B 1. Action Nos: 69/98 (A); 70/98 (B) 2. Beneficiary (2): WFP (World Food Programme), via Cristoforo Colombo 426, I-00145 Roma tel. (39-6) 6513 2988; fax 6513 2844/3; telex 626675 WFP I 3. Beneficiarys representative: to be designated by the recipient 4. Country of destination: North Korea 5. Product to be mobilised: milled rice (product code 1006 30 98 9900) 6. Total quantity (tonnes net): 17 500 7. Number of lots: 2 (A: 8 750 tonnes; B: 8 750 tonnes) 8. Characteristics and quality of the product (3) (5) (9) (10): see OJ C 114, 29.4.1991, p. 1 (II.A(1)(f)) 9. Packaging (8): see OJ C 267, 13.9.1996, p. 1 (1.0A(1)(c), 2(c) and B(3)) 10. Labelling or marking (6) (7): see OJ C 114, 29.4.1991, p. 1 (II.A(3))  Language to be used for the markings: English and Korean  Supplementary markings:  11. Method of mobilisation of the product (11): purchase from an intervention agency (see Annex II). The purchased price to be paid for the rice in question shall be ECU 315,9 per tonne. 12. Specified delivery stage: free at port of shipment  fob stowed 13. Alternative delivery stage:  14. (a) Port of shipment:  (b) Loading address:  15. Port of landing:  16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 1 to 21.2.1999  second deadline: 15.2 to 7.3.1999 18. Period or deadline of supply at the alternative stage:  first deadline:   second deadline:  19. Deadline for the submission of tenders (at 12 noon, Brussels time):  first deadline: 5.1.1999  second deadline: 19.1.1999 20. Amount of tendering guarantee: EUR 5 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/ Wetstraat 200, B-1049 Bruxelles/Brussel telex 25670 AGREC B; fax (32-2) 296 70 03 / 296 70 04 (exclusively) 22. Export refund (4) (9): refund applicable on 31.12.1998, fixed by Commission Regulation (EC) No 2561/98 (OJ L 320, 28.11.1998, p. 32) EN Official Journal of the European Communities 15. 12. 98L 338/18 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32 2) 295 14 65). Torben Vestergaard (tel. (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that indicated in point 22 of this Annex. The suppliers attention is drawn to the last subparagraph of Article 4(1) of the above Regulation. The photocopy of the export licence shall be sent as soon as the export declaration has been accepted (fax (32 2) 296 20 05). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:  phytosanitary certificate. (6) Notwithstanding OJ C 114, point II.A(3)(c) is replaced by the following: the words European Community '. (7) The marking in Korean must be made as follows on the reverse side of the packaging: European Community: Rice: (8) Since the goods may be rebagged, the supplier must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'. (9) Article 3 of Commission Regulation (EEC) No 1361/76 (OJ L 154, 15.6.1976, p. 11) applies. (10) Broken rice: 10 % maximum. (11) The product to be delivered may be mobilised on the Community market if the goods referred to in point 11 of the tender notice are purchased from the designated intervention agency (or agencies), in accordance with the abovementioned legislation. EN Official Journal of the European Communities15. 12. 98 L 338/19 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BÃ ¶LAGE II  ANEXO II  LIITE II  BILAGA II Lote Parti Los Ã Ã ±Ã Ã  Ã ´Ã ± Lot Lot Lotto Partij Lote ErÃ ¤ Parti Cantidad parcial (en toneladas de cÃ ¡scara) TotalmÃ ¦ngde (tons i uafskallet ris) Gesamtmengen (in Tonnen von Rohreis) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã º  ÃÃ ¿Ã  Ã Ã ·Ã Ã ± (Ã Ã µ Ã  Ã ½Ã ¿Ã r Ã Ã Ã ¶Ã ¹Ã ¿  paddy) Total quantity (in tonnes of paddy rice) QuantitÃ © totale (en tonnes de riz paddy) QuantitÃ totale (in tonnellate di risone) Totale hoeveelheid (in ton padie) Quantidade total (em toneladas de arroz paddy ) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia paddy- eli raakariisiÃ ¤) Total kvantitet (ton i paddyris) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã º r ÃÃ ¿Ã  Ã Ã ·Ã Ã µr (Ã Ã µ Ã  Ã ½Ã ¿Ã r) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) Delkvantitet (ton) Nombre, apellidos y direcciÃ ³n del almacenista Lagerholderens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿ µÃ ±Ã Ã µÃ Ã ½Ã µÃ ¿ Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¿Ã Ã ±ÃÃ ¿Ã ¸Ã µ µÃ ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã   Name and address of storer Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Varastoijan nimi ja osoite LagerhÃ ¥llarens namn och adress Ritmo horario de carga (en toneladas) LÃ ¦ssekapacitet pr. time (tons) VerladekapazitÃ ¤t (in Tonnen)  ¦Ã Ã ¹Ã ± Ã ¿r Ã Ã Ã ¸ µ r Ã Ã ¿Ã Ã  Ã Ã µÃ r (Ã Ã µ Ã  Ã ½Ã ¿Ã r) Hourly loading rate (in tonnes) Rythme horaire de chargement (en tonnes) Ritmo orario di carico (in tonnellate) Laadtempo per uur (in ton) Ritmo de carregamento por hora (em toneladas) Lastausnopeus tunnissa (tonnia) Lastkapacitet per timma (ton) A 16 000 16 000 Omospondia' warehouse of Sindos, Thessaloniki Christoforos Pavlidis AGEVEE Agricultural' Tel.: (30-31) 79 62 84, fax: 79 62 83 300/8h (first 1 300 tons) 120/8h for the rest B 16 000 7 500 Omospondia' warehouse of N. Halkidona, Thessaloniki Hellenic Cereal Co Ltd Tel.+fax: (30-391) 237 05/232 05 300/8h/silo 8 500 Warehouse of Crocio - Volos Christoforos Pavlidis AGEVEE Agricultural' Tel.: (30-422) 218 82, 218 85, fax: 219 28 450/8h/silo